Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a memory device including a data storage layer overlying the first electrode; a second electrode overlying the data storage layer, wherein a conductive bridge is selectively formable within the data storage layer to couple the first electrode to the second electrode; an active metal layer disposed between the data storage layer and the second electrode; and a buffer layer disposed between the active metal layer and the second electrode, wherein the buffer layer has a lower reactivity to oxygen than the active metal layer, as in the context of claim 1.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a memory device including a selector structure comprises a selector overlying a first electrode; and a first memory cell overlying the selector structure and disposed within the dielectric structure, wherein the first memory cell comprises a second electrode, a data storage layer overlying the second electrode, a third electrode overlying the data storage layer, and a buffer layer disposed between the data storage layer and the third electrode, wherein the buffer layer comprises a first conductive material and the third electrode comprises a second conductive material different than the first conductive material, as in the context of claim 10.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method of forming a memory device including forming a memory cell layer stack over the bottom electrode via, wherein the memory cell layer stack comprises a lower electrode layer, a data storage structure, a buffer layer, and an upper electrode layer, wherein the buffer layer is disposed between the data storage structure and the upper electrode layer; performing a first etch process on the upper electrode layer, thereby forming an upper electrode over the buffer layer, wherein the first etch process exposes an upper surface of the buffer layer; and performing a second etch process on the buffer layer, the data storage structure, and the lower electrode layer, thereby forming a memory cell, as in the context of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816